Citation Nr: 1106968	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a higher initial rating for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.  
Her DD Form 214 reflects she retired from active service in June 
2006 after serving as a clinical nurse for twenty years. 

This appeal arises from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which granted service connection for 
hypertension and assigned a noncompensable rating effective July 
1, 2006.  

A June 2008 rating decision granted a higher initial rating of 10 
percent, effective July 1, 2006.  

The Veteran in her August 2007 substantive appeal limited the 
issues on appeal to a higher initial rating for service-connected 
hypertension.  


FINDINGS OF FACT

The Veteran's hypertension does not produce diastolic readings 
predominantly 110 or more or systolic pressure predominantly 200 
or more.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from an October 2006 rating decision which 
granted service connection for hypertension and assigned an 
initial rating.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 491.  

The Veteran has indicated she has only been treated since service 
separation at the VA in Tampa for her hypertension.  Those 
records have been obtained.  The Veteran was examined by VA in 
August 2006.  She testified at a hearing before a Hearing Review 
Officer in May 2008.  

No further notice to the Veteran or assistance with her claim is 
necessary. 

Higher Initial Rating for Hypertension  

Disability evaluations, in general, are intended to compensate 
for the average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set forth 
in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities provides the following 
criteria for rating hypertensive vascular disease at 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2010): 





710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Rati
ng

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who 
requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive heart 
disease and other types of heart disease. 

As is noted above, service connection was granted for 
hypertension effective July 1, 2006.  A review of the post 
service records from 2006 to 2008, shows that diastolic pressures 
of 110 were found in home readings in November and December of 
2006, and slightly higher in February 2007.  The majority of 
readings were below 110 for the diastolic.  No systolic readings 
of 200 or more were reported.  

Predominant is defined as being of greater quantity.  See 
Webster's II New Riverside Dictionary, (1988).  In this instance, 
the larger number of readings is below 110 for the diastolic and 
none are 200 or more for the systolic.  The criteria for a higher 
initial rating than 10 percent for hypertension have not been 
met.  

The Veteran has asserted she lost time from work due to her 
headaches and VA records reveal she was seen in the emergency 
room in February 2007 with a severe headache and elevated blood 
pressure readings.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, nor does 
this case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this 
regard, the Board notes the only record demonstrating the Veteran 
lost time from work was the February 2007 VA emergency room 
visit. The Veteran was not admitted to the hospital.  The 
evidence does not show marked interference with employment (i.e., 
beyond that already contemplated in the assigned schedular 
evaluation), that her hypertension has necessitated recent 
frequent periods of hospitalization, or is attended by other such 
factors as would render impracticable the application of the 
regular schedular rating standards.  

A higher initial rating than 10 percent for hypertension is not 
warranted.  


ORDER

A higher initial rating than 10 percent for hypertension is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


